SEC File Nos. 002-10758 811-00066 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 104 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 43 (X) AMERICAN BALANCED FUND (Exact Name of Registrant as Specified in Charter) One Market, Steuart Tower, Suite 2000, San Francisco, California 94105-1409 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F. Quan Secretary American Balanced Fund One Market Steuart Tower, Suite 2000 San Francisco, California 94105-1409 (Name and Address of Agent for Service) Copy to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City and County of San Francisco, and State of California on the 21st day of March, 2011. AMERICAN BALANCED FUND By: /s/ Patrick F. Quan (Patrick F. Quan, Secretary) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on March 21, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Gregory D. Johnson Vice Chairman of the Board (Gregory D. Johnson) Principal Financial Officer and Principal Accounting Officer: /s/ Jennifer M. Buchheim Treasurer (Jennifer M. Buchheim) Trustees: Mary Jane Elmore* Trustee Robert A. Fox* Chairman of the Board (Independent and Non-Executive) /s/ Gregory D. Johnson President and Trustee (Gregory D. Johnson) Leonade D. Jones* Trustee William D. Jones* Trustee John M. Lillie* Trustee John G. McDonald* Trustee James J. Postl* Trustee Isaac Stein* Trustee *By: /s/ Patrick F. Quan (Patrick F. Quan, Attorney-in-Fact, Powers of Attorney enclosed) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Katherine H. Newhall (Katherine H. Newhall, Counsel) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
